DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first height of the first land surface that is defined in cross section by a vertical distance orthogonal to a ridge line where the third surface intersects with the first land surface to a point aligned with a ridge line where the first surface intersects with the first land surface.”  The limitation appears to be missing something.  In particular, the height does not provide two points from which the measurement is taken.  The claim recites “to a ridge line” but there is no from feature X.  The limitation merely states that the cross section is a vertical distance orthogonal to a ridge line, but there is not statement that the measurement is from the ridge line.  Moreover, the statement that the vertical distance is measured orthogonal to the ridgeline to a point aligned with a ridge line only makes sense if a specific viewpoint is provided (e.g., a side view of the insert).  The point could be anywhere based upon the viewpoint and therefore the height could be manipulated by merely rotating the insert.  Examiner suggests setting forth features that would assist in setting forth the dimension (e.g., a central axis intersecting the center of the first and second surfaces; the height measured parallel to the central axis from X to Y).  Appropriate correction required.
Claim 1 recites “a third width” in Line 23.  Yet, there is no recitation to a second width.  Thus, it is unclear whether a second width exists or not.  The statement that “the use of a numerical identifier for claim terms . . . does not necessarily imply a specific quantity or number of recited claim elements” is not good enough of a disavowal to overcome the outstanding issue.  It would appear that Applicant does not want to foreclose the possibility of a second width being present by employing the phrase “does not necessarily imply.”  As such, the claim is indefinite.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishtul (US Pub. No. 2013/0064613 A1).
Krishtul discloses a cutting insert (20) including a first surface (22) having a polygonal shape (Figs. 1, 2).  The first surface has a first corner (Fig. 4) and a first side (Fig. 5) extended from the first corner.  A second surface (24) is located on a side opposite to the first surface (Fig. 3), and a third surface (peripheral surface - Fig. 1) is located between the first surface and the second surface (these features are inherent to the cutting insert, but see Fig. 1).  A land surface (58) is located between the first surface and the third surface (Figs. 1-7).  The land surface includes a first land surface (58 about corner) connecting to the first corner (Fig. 5 where WL1 is located), and a second land surface (Fig. 5 where WL2 is located) connecting to the first side.  The first land surface includes a midportion (where cross-section VI is taken in Fig. 4), and a first end portion (change in width occurs in Fig. 5) located at a side of the second land surface.  The first land surface has a first width (WL1) in a front view (i.e., a plan view) of the first surface (22); and the first width at the first end portion (within change in width LP) is larger than the first width at the midportion (Fig. 5).  The second land surface has a third width in the front view of the first surface (Figs. 4, 5).  The second land surface includes a part where the third width becomes smaller going away from the first land surface (from WL2 to the WL in Fig. 5).  Krishtul discloses the first land surface having a first height that is defined in cross section by a vertical distance orthogonal to a ridge line where the third surface intersects with the first land surface to a point aligned with a ridge line where the first surface intersects with the first land surface (Figs. 6, 7), the first height at the midportion being larger than the first height at the first end portion.  That is, because the maximum angle (α2) is greater than the minimum angle (α1), the height of the first land surface is greater than that of the second land surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka et al. (WO 2012023325 A1) in view of Alm et al. (US Pub. No. 2006/0228179 A1).
(Claim 1) Kanaoka et al. (“Kanaoka”) discloses a cutting insert (1) including a first surface (5) having a polygonal shape (Fig. 1).  The first surface has a first corner (3) and a first side (4) extended from the first corner (Figs. 1, 2).  A second surface (bottom/seating surface) is located on a side opposite to the first surface, and a third surface (peripheral surface) is located between the first surface and the second surface (these features are inherent to the cutting insert, but see Figs. 3, 5).  A land surface (Fig. 2 where dimensions A, B & C are located) is located between the first surface and the third surface (Figs. 1, 2).  The land surface includes a first land surface (A) connecting to the first corner (3), and a second land surface (B) connecting to the first side (4).  The first land surface includes a midportion (A), and a first end portion (B) located at a side of the second land surface (Fig. 2).  The first land surface has a first width (A) in a front view (i.e., a plan view) of the first surface; and the first width at the first end portion (B) is larger than the first width at the midportion (Fig. 2).  The second land surface has a third width (C) in the front view of the first surface (Figs. 1, 2).  The second land surface includes a part where the third width becomes smaller going away from the first land surface (from B to the C width; Fig. 2).  Kanaoka discloses the first land surface having a first height that is defined in cross section by a vertical distance orthogonal to a ridge line where the third surface intersects with the first land surface to a point aligned with a ridge line where the first surface intersects with the first land surface (Fig. 3), but the reference lacks explicit disclosure of the first height at the midportion being larger than the first height at the first end portion.
Alm et al. (“Alm”) discloses a first land surface having a first height at the midportion being larger than the first height at the first end portion (Figs. 1, 3A-3E; ¶ 0028).  This change in height may accompany a varying width (¶ 0028).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert in Kanaoka with the first height at the midportion being larger than the first height at the first end portion as taught by Alm in order to improve tool life (¶ 0032) and/or as obvious to try for the same reason of improving tool life.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
(Claim 2) The first land surface further includes a part where the first width becomes larger as approaching the first end portion from the midportion in the front view of the first surface (in a direction from A to B; Fig. 2).
(Claim 4) A ridge line where the third surface intersects with the first land surface has a circular arc shape in which a first radius of curvature is constant in the front view of the first surface (Fig. 2).  A ridge line where the first surface intersects with the first land surface has a curvilinear shape in which a second radius of curvature at the midportion of the first land surface is smaller than a third radius of curvature at the 4first end portion in the front view of the first surface (Fig. 2).
(Claim 6) The first surface (5) further includes a second side (opposite linear portion about the corner from the first side) extending from the first corner (Fig. 2).  The land surface further includes a third land surface connecting to the second side (Fig. 2).  The first land surface further includes a second end portion located at a side of the third land surface, and the first width (B) at the second end portion is larger than the first width (A) at the midportion.
(Claim 7) The third land surface has a fourth width (C) in the front view of the first surface (Fig. 2).  The third land surface includes a part where the fourth width becomes smaller as going away from the first land surface (from B to the C width; Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka et al. (WO 2012023325 A1) in view of Alm et al. (US Pub. No. 2006/0228179 A1) further in view of Fuji (US Pub. No. 2015/0375303 A1).
Kanaoka discloses a cutting insert with a fixation hole, but there is no explicit disclosure of a cutting tool where the insert is located in a pocket located on a side of a front end of a holder.  Kanaoka also does not explicitly disclose the method as claimed.
Fuji discloses a cutting tool (101) where the insert (1) is located in a pocket located on a side of a front end of a holder (Figs. 9-11).  Fuji also discloses a method for manufacturing a machined product that includes rotating (Y2) a workpiece (201), bringing the cutting tool into contact with the workpiece being rotated (Fig. 10), and moving the cutting tool away from the workpiece (Fig 11).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Kanaoka in a holder (thereby forming a cutting tool) and performing the method as claimed as taught by Fuji in order to perform a turning operation on a workpiece.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.  Applicant argues that a person having ordinary skill in the art would not combine the references due to the methods of creating the land surfaces in the respective disclosures.  Applicant also argues that the modification would destroy Alm for its intended purpose.  Examiner disagrees. 
One of ordinary skill in the art would not find the method of obtaining a given structure so restraining that no modification could be undertaken.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. at 420.  A person of ordinary skill would understand how to modify a cutting insert in a manner consistent with suggested structure.  There is no teaching away from the using any other type of manufacturing to reach a given structure.  A person of ordinary skill would not be preempted from improving a cutting insert due to a method of reaching the disclosed structure.  As such, the suggested larger width having the smaller height and inverse relationship of the smaller width of the first land at the nose of the Kanaoka reference having a larger height could be accomplished by one having ordinary skill.  The rationale for doing so is explicitly recited as improving tool life.  Thus, the prior art of record reads upon the claimed invention.
Turning to the alleged destruction of Alm, this argument is moot because Alm is not the insert being modified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Lof (US Pub. No. 2017/0320143 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722